               1 DONALD SPECTER – 083925
                 RITA K. LOMIO – 254501
               2 MARGOT MENDELSON – 268583
                 PRISON LAW OFFICE
               3 1917 Fifth Street
                 Berkeley, California 94710-1916
               4 Telephone: (510) 280-2621
                 Facsimile: (510) 280-2704
               5
                 MICHAEL W. BIEN – 096891
               6 GAY C. GRUNFELD – 121944
                 PENNY GODBOLD – 226925
               7 MICHAEL FREEDMAN – 262850
                 ROSEN BIEN
               8 GALVAN & GRUNFELD LLP
                 101 Mission Street, Sixth Floor
               9 San Francisco, California 94105-1738
                 Telephone: (415) 433-6830
              10 Facsimile: (415) 433-7104
              11 LINDA D. KILB – 136101
                 DISABILITY RIGHTS EDUCATION &
              12 DEFENSE FUND, INC.
                 3075 Adeline Street, Suite 201
              13 Berkeley, California 94703
                 Telephone: (510) 644-2555
              14 Facsimile: (510) 841-8645
              15 Attorneys for Plaintiffs
              16
              17                             UNITED STATES DISTRICT COURT
              18                         NORTHERN DISTRICT OF CALIFORNIA
              19
              20 JOHN ARMSTRONG, et al.,                     Case No. C94 2307 CW
              21               Plaintiffs,                   STIPULATION AND ORDER TO
                                                             SET BRIEFING SCHEDULE AND
              22         v.                                  ALLOW MEMORANDA IN
                                                             EXCESS OF TWENTY-FIVE
              23 GAVIN NEWSOM, et al.,                       PAGES
              24               Defendants.
              25
              26
              27
              28
                                                                                   Case No. C94 2307 CW
                     STIPULATION AND ORDER TO SET BRIEFING SCHEDULE AND ALLOW MEMORANDA IN EXCESS
[3504129.2]                                       OF TWENTY-FIVE PAGES
               1         Plaintiffs will shortly file a Motion to Stop Defendants From Assaulting, Abusing
               2 and Retaliating Against People With Disabilities at R. J. Donovan Correctional Facility
               3 (“Plaintiffs’ Motion”). Plaintiffs have requested and Defendants have agreed that
               4 Plaintiffs’ opening Memorandum of Points and Authorities and Defendants’ Memorandum
               5 of Points and Authorities in Opposition may exceed the twenty-five page limit set by
               6 Northern District Local Rule 7-4 (b). The opening and opposition memoranda shall not
               7 exceed 45 pages in length. Plaintiffs contend that the additional pages are necessary due to
               8 the extensive and detailed factual allegations that they plan to present regarding the
               9 experiences of Armstrong class members and the lengthy procedural history and remedial
              10 negotiations between the parties in this case.
              11         The Parties have met and conferred regarding a briefing schedule for Plaintiffs’
              12 Motion. Defendants request 60 days in which to oppose Plaintiffs’ Motion. To
              13 accommodate this request and the Court’s published hearing schedule, the Parties agree
              14 that Plaintiffs’ Motion shall be heard on May 19, 2020. Plaintiffs’ Motion will be filed no
              15 later than February 28, 2020; Defendants’ Opposition will be filed no later than April 27,
              16 2020; and Plaintiffs’ reply will be filed no later than May 11, 2020.
              17         IT IS SO STIPULATED.
              18 DATED: February 25, 2020                ROSEN BIEN GALVAN & GRUNFELD LLP
              19                                         By: /s/ Gay Crosthwait Grunfeld
              20                                             Gay Crosthwait Grunfeld
              21                                         Attorneys for Plaintiffs
              22
              23
              24
              25
              26
              27
              28
                                                            1                      Case No. C94 2307 CW
                     STIPULATION AND ORDER TO SET BRIEFING SCHEDULE AND ALLOW MEMORANDA IN EXCESS
[3504129.2]                                       OF TWENTY-FIVE PAGES
               1 DATED: February 25, 2020                 XAVIER BECERRA
                                                          Attorney General of the State of California
               2
               3                                          By: /s/ Joanna B. Hood
                                                              Joanna B. Hood
               4                                                Acting Supervising Deputy Attorney General
               5
                                                          Attorneys for Defendants
               6
               7                                             ORDER
               8           Having reviewed the above Stipulation of the parties, and good cause appearing, it
               9 is ORDERED that Plaintiffs’ Memorandum of Points and Authorities in support of their
              10 Motion may be up to forty-five pages in length and Defendants’ Memorandum of Points
              11 and Authorities in Opposition to that Motion may be also be up to forty-five pages in
              12 length.
              13           Plaintiffs’ Motion shall be heard on May 19, 2020. Plaintiffs’ Motion will be filed
              14 no later than February 28, 2020; Defendants’ Opposition will be filed no later than
              15 April 27, 2020 and Plaintiffs’ reply will be filed no later than May 11, 2020.
              16           IT IS SO ORDERED.
              17
              18 DATED: February 26, 2020
                                                              Honorable Claudia Wilken
              19                                              United States District Judge
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                            2                      Case No. C94 2307 CW
                     STIPULATION AND ORDER TO SET BRIEFING SCHEDULE AND ALLOW MEMORANDA IN EXCESS
[3504129.2]                                       OF TWENTY-FIVE PAGES
